OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice in the First Depart*374ment on January 30, 1978, and has maintained an office for the practice of law within the First Judicial Department.
He has conceded the allegations of the petition of the Departmental Disciplinary Committee covering charges of neglect and discourteous conduct.
It seems that his derelictions were due to a drug habit. In June of 1984 he enrolled in a residential drug treatment program, and it appears that he is presently cured.
The respondent has voluntarily suspended his practice of the law since May 1983. The Departmental Disciplinary Committee recommends a three-year suspension, and the respondent requests that it be based on the May 1983 date.
The Committee also recommends, and we adopt the recommendation, that the respondent during the pendency of his suspension be required to submit to drug testing on short notice and keep the Committee’s counsel informed in writing of his home address, telephone number, employment, and other salient facts.
As to the period of suspension, in light of the fact that the respondent has not practiced for over three years, the sanction to be imposed should be one year.
Accordingly, we conclude that respondent should be suspended from the practice of law in this State for a period of one year, effective 30 days from the date of this court’s order and until further order of this court.
Kupferman, J. P., Ross, Kassal, Ellerin and Wallach, JJ., concur.
Respondent is suspended from practice as an attorney and counselor-at-law in the State of New York for a period of one year, effective September 2, 1986, and until the further order of this court.